         Case 1:20-cv-00075-SPB Document 49 Filed 03/22/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MEDICAL ASSOCIATES OF ERIE,                  )
    Plaintiff,                               )       C.A. No. 1:20-cv-71
                                             )
                                             )
               v.                            )
                                             )       RE: Motion to Remand
                                             )           ECF No. 4
                                             )
MICHAEL B. ZAYCOSKY, D.O.,                   )
    Defendant.                               )


                                  MEMORANDUM OPINION

U.S. D.J. Susan Paradise Baxter



RELEVANT PROCEDURAL HISTORY

       This action was originally filed by Medical Associates of Erie (“MAE”) in the Erie

County Court of Common Pleas. Defendant Michael Zaycosky removed the action from the

Court of Common Pleas to this federal court based on diversity jurisdiction.

       According to the complaint, Plaintiff MAE entered into a written agreement with

Defendant Dr. Zaycosky to subsidize his three-year residency in dermatology in consideration

for his promise to commit to practicing dermatology in Erie, Pennsylvania for a specific time

period. See ECF No. 1-1. Rather than return to Erie to practice dermatology at the end of his

residency program, Dr. Zaycosky set up shop in the metropolitan Atlanta area. MAE brings two

separate counts: breach of contract and unjust enrichment. MAE seeks either specific

performance on the breach of contract claim or monetary damages of $361,800 on the unjust

enrichment claim.



                                                 1
           Case 1:20-cv-00075-SPB Document 49 Filed 03/22/21 Page 2 of 5




         Plaintiff MAE seeks a remand of this matter to the Court of Common Pleas. See ECF No.

4. Defendant Dr. Zaycosky opposes a remand. ECF No. 7. MAE has filed a reply brief. ECF No.

9. The motion to remand has been fully briefed and is ripe for disposition by this Court.1



JURISDICTION AND REMOVAL

         Any civil action brought in state court can generally be removed by a defendant to federal

district court under the general removal statute: 28 U.S.C. § 1441.2 A notice of removal must

contain a short and plain statement of the grounds on which federal jurisdiction is based. That

statement must allege underlying facts supporting all requirements. See 28 U.S.C. § 1446;

Fed.R.Civ.P. 8(a)(1); In re Com.’s Mot to Appoint Counsel Against or Directed to Def. Ass'n. of

Phila., 790 F.3d 457, 466 (3d Cir. 2015). A defendant retains the overall burden to show by the

preponderance of the evidence that subject matter jurisdiction exists and removal is

proper. Martincic v. A.O. Smith Corp., 2020 WL 5850317, at *1–2 (W.D. Pa. Oct. 1, 2020).

Additionally, removal statutes “are to be strictly construed against removal and all doubts should

be resolved in favor of remand.” Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir.

1990) quoting Steel Valley Auth. v. Union Switch and Signal Div., 809 F.2d 1006, 1010 (3d Cir.

1987).

         Being that the parties are citizens of Pennsylvania and Georgia and the amount in

controversy exceeds $75,000, Defendant’s removal is based on diversity jurisdiction. Dr.




1
 Dr. Zaycosky seeks dismissal of this action altogether. ECF No. 2. However, the parties
stipulated to suspend briefing on the motion to dismiss until after the disposition of the motion to
remand. See ECF No. 8.
2
 The requirements for filing a notice of removal under 28 U.S.C. § 1446 parallel the pleading
requirements of Federal Rule of Civil Procedure 8(a)(1).
                                                 2
          Case 1:20-cv-00075-SPB Document 49 Filed 03/22/21 Page 3 of 5




Zaycosky has satisfied his burden to show that this Court has subject matter jurisdiction and

MAE offers no contrary argument.

       As the basis for its motion to remand, MAE points to the forum selection clause of the

written agreement which provides that “[t]he Court of Common Pleas of Erie County,

Pennsylvania, shall have jurisdiction over any dispute which arises under this Agreement and

each of the parties shall submit and hereby consents to such Court’s exercise of jurisdiction.” See

ECF No. 5-1, page 11 (italics added). MAE argues that the forum selection provision is very

clear and it should not even be a “close call” for this Court to determine that the case should be

remanded to the Court of Common Pleas. ECF No. 5, page 2. This Court agrees.

       The parties memorialized their express intention that any claim “arising under the

agreement” be brought in the Court of Common Pleas of Erie County. In support of their

respective positions on the motion to remand, Dr. Zaycosky would have this Court interpret this

language narrowly to apply only to any contractual claim arising under the agreement3, while

MAE advances a broader approach to the same language.

       Dr. Zaycosky contends that the unjust enrichment claim does not arise under the

agreement because an unjust enrichment claim, by its very nature, only arises where an

agreement does not create an enforceable contract. In this regard, Dr. Zaycosky is correct;

unjust enrichment is an equitable remedy and “[w]here unjust enrichment is found, the law

implies a contract, referred to as either a quasi contract or a contract implied in law, which

requires that the defendant pay to plaintiff the value of the benefit conferred.” Pittsburgh




3
 Dr. Zaycosky argues both that this Court should remand the entire case or, alternatively, remand
the breach of contract claim only. This Court will not sever these two claims from each other as
such could end with inconsistent results in two different courts. Moreover, the breach of contract
and unjust enrichment claims here are inextricably intertwined with each other.
                                                 3
           Case 1:20-cv-00075-SPB Document 49 Filed 03/22/21 Page 4 of 5




Logistics Sys., Inc. v. Cox Logistics LLC, 2021 WL 811394, at *6 (W.D. Pa. Mar. 3, 2021)

quoting Schenck v. K.E. David, Ltd., 666 A.2d 327, 328 (Pa. Super. Ct. 1995). An unjust

enrichment4 claim based on a theory of quasi-contract may, as here, be pled as an alternative to a

breach of contract claim. Whitaker v. Herr Foods, Inc., 198 F. Supp. 3d 476, 493 (E.D. Pa. 2016)

citing Lugo v. Farmers Pride, Inc., 967 A.2d 963, 970 n. 5 (2009). Such a quasi-contract theory

is “typically invoked ... when [the] plaintiff seeks to recover from [the] defendant for a benefit

conferred under an unconsummated or void contract.” Id. quoting Steamfitters Local Union No.

420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 936 (3d Cir.1999).

         Here, both the breach of contract claim and the unjust enrichment claim arise under the

written agreement. Without pre-judging the validity of the contract as a whole, or whether

severability is at play, this Court will enforce the forum selection clause of the agreement. See

Atlantic Marine Const. Co. v. U.S. District Court for the Western Dist. of Texas, 517 U.S. 49, at

(2013) (holding that forum selection clauses are presumptively valid and “[t]he party defying the

forum selection clause … bears the burden of establishing that transfer to the forum for which

the parties bargained is unwarranted.”) This matter will be remanded to the Court of Common

Pleas.




4
  Under Pennsylvania law, a plaintiff must show the existence of “[1] benefits conferred on
defendant by plaintiff, [2] appreciation of such benefits by defendant, and [3] acceptance and
retention of such benefits under such circumstances that it would be inequitable for defendant to
retain the benefit without payment of value.” Pittsburgh Logistics Sys., Inc. v. Cox Logistics
LLC, 2021 WL 811394, at *6 (W.D. Pa. Mar. 3, 2021) quoting Schenck v. K.E. David, Ltd., 666
A.2d 327, 328 (Pa. Super. Ct. 1995). Unjust enrichment is an equitable remedy, and
“[w]here unjust enrichment is found, the law implies a contract, referred to as either a quasi
contract or a contract implied in law, which requires that the defendant pay to plaintiff the value
of the benefit conferred.” Id.
                                                  4
          Case 1:20-cv-00075-SPB Document 49 Filed 03/22/21 Page 5 of 5




ATTORNEYS’ FEES

       In the event that it succeeds on its motion to remand, MAE requests attorneys’ fees and

costs “incurred in prosecuting this otherwise unnecessary motion.” ECF No. 4, page 1.

MAE may make a fully supported motion for attorneys’ fees with accompanying documents

within thirty days.



       An appropriate Order follows this Memorandum Opinion.




                                               5
